                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                         AT CHARLESTON

DAVID N. DRESSLER

          Plaintiff,

v.                               Civil Action No. 2:18-CV-1126

JEFFERSON COUNTY, WV, et al.,

          Defendants.

                    MEMORANDUM OPINION AND ORDER

          This action was previously referred to Dwane L.

Tinsley, United States Magistrate Judge, who has submitted his

Proposed Findings and Recommendations (“PF&R”) pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B).   The magistrate judge

recommends in his PF&R that the court dismiss this civil action

for lack of subject matter jurisdiction pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(h)(3) and that the

court otherwise deny, without prejudice, the defendants’ motions

to dismiss.


          On January 17, 2019, the PF&R was filed.      On February

4, 2019, the plaintiff filed a document titled “In Response to

the Defendant’s Motion to Dismiss,” which the court interprets

as objections to the magistrate judge’s PF&R.      The objections do

not address the deficiencies in the complaint identified by the

magistrate judge.   The objections are thus not meritorious.
          Following a de novo review, and having concluded that

the objections lack merit, it is ORDERED that the PF&R be, and

it hereby is, adopted and incorporated herein.    It is further

ORDERED that this action be, and it hereby is, dismissed without

prejudice for lack of subject matter jurisdiction.


          The Clerk is directed to forward copies of this

written opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                      ENTER: March 5, 2019




                                2
